Citation Nr: 1809966	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1989 to December 1989 and on active duty from October 1990 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  In May 2017, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the May 2017 remand, in June 2017, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed low back disorder. At such time, the examiner found that the Veteran had a diagnosis of lumbosacral strain and opined that it was less likely than not that such disorder had its onset during service, or is otherwise related to military service, to include the Veteran's documented in-service complaints of back pain and claimed injury from exiting a semi-tractor trailer in 1991. However, the Board finds that a remand is necessary to obtain an addendum opinion as the rationale the examiner provided was inadequate.
Specifically, the examiner noted that there was inadequate medical record documentation to link the current lumbosacral strain to active duty service. In this regard, she observed that, although the Veteran had a history of intermittent chronic back pain, was seen multiple times during service for back pain, and was treated with NSAIDs, there was a gap in the medical records for the low back condition of many years since service to the present. The examiner stated that Veteran did not have a longitudinal relationship between military service and the current condition. Therefore, based on lack of evidence demonstrating a continuity of care to support the claim of the current back condition relating to service, she found that such was less likely than not incurred in or caused by military service.

However, such rationale does not explain why the Veteran's current back disorder, diagnosed as lumbosacral strain, is not related to her military service as a lack of medical records cannot be the sole basis for a negative opinion.  Therefore, the Board finds that a remand is warranted to obtain an addendum opinion to determine if the Veteran's current back disorder, diagnosed as lumbosacral strain, is related to her military service. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who provided the June 2017 opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the June 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder, diagnosed as lumbosacral strain, had its onset in, or is otherwise related to the Veteran's military service, to include the Veteran's documented in-service complaints of back pain and/or her claimed injury from exiting a semi-tractor trailer in 1991. 
The examiner is advised that a lack of medical records demonstrating a continuity of care cannot form the sole basis of a negative opinion.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include the onset and continuity of relevant symptomatology, should be considered in giving any opinion.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




